Citation Nr: 0505524	
Decision Date: 02/28/05    Archive Date: 03/04/05

DOCKET NO.  98-20 091	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for psychiatric disability, 
including post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Jenny Y. Twyford, Esq.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K.A. Kennerly, Associate Counsel

INTRODUCTION


The veteran, who is the appellant in this case, service on 
active duty from August 1974 to February 1977.

The case was previously before the Board of Veterans' Appeals 
(Board) in March 2001, at which time it was remanded for 
further development.

In October 2003, the Board initially denied the veteran's 
claim of service connection for a psychiatric disability, 
including post-traumatic stress disorder (PTSD).  The veteran 
appealed his claim to the United States Court of Appeals for 
Veterans Claims (Court), and in August 2004 the Court vacated 
the Board's decision, and remanded the veteran's claim for 
further development described below.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND


?	This case is remanded to obtain medical records from the 
Johnson City, Tennessee Veterans Administration Medical 
Center (VAMC).

The veteran filed her original claim in March 1998.  She was 
denied service connection for a nervous condition secondary 
to a personal assault in service in July 1998.  After timely 
perfecting her appeal, the veteran's claim was forwarded to 
the Board.  In March 2001, the claim was remanded for further 
development.  In May 2003, the VA provided the veteran with a 
PTSD examination.  The examiner noted that the veteran was in 
outpatient psychiatric treatment at the Johnson City VAMC for 
PTSD and major depressive disorder.  The record reflects that 
the RO did not request these treatment reports from the 
Johnson City VAMC.  Accordingly, the veteran's claim must be 
remanded.
Therefore, in order to give the veteran every consideration 
with respect to the present appeal, and to ensure due 
process, it is the Board's opinion that further development 
of the case is necessary.  Accordingly, this case is REMANDED 
for the following action:

1.  The RO should request copies of all medical records 
associated with the veteran's psychiatric treatment at 
the Johnson City, Tennessee VAMC.

2.  After completion of the foregoing, and after 
undertaking any further development deemed warranted by 
the record, the claim should be readjudicated.  In the 
event that the claim is not resolved to the 
satisfaction of the veteran, she should be furnished a 
Supplemental Statement of the Case regarding service 
connection for a psychiatric disability, including 
PTSD, that includes all additional applicable laws and 
regulations, and the reason for the decision.  The 
veteran must be given the opportunity to respond 
thereto.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                  
_________________________________________________
	G.H. Shufelt
	Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



